The inspection shall proceed as directed, between the hours specified in the order, on 10 days’ written notice by the stockholder to the corporation or on any other date mutually fixed by the parties. The petition contains allegations which were sufficient, as a matter of law, to authorize the Special Term, in its discretion, to grant the relief sought (Matter of Pape v. Premier Metal Etching Co., 279 App. Div. 916 and eases therein cited). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.